Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-2, 5-6, 8-9 and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Colinge et al. US 20150137067 A1 in view of  Lee et al. (US 9,570,552 B1). 
Regarding independent claim 1: Colinge teaches (e.g., Figs. 4-5) a semiconductor device comprising: 
a doped silicon substrate ([0051], referring to Figs. 2A-2L as suggested here, the region 210/204 is a silicon doped region, thus region 410/404 is a doped silicon layer, see [0034] and [0036]-[0037]; in addition, region 212 of Figs. 2C-2D is doped see 
a first insulator ([0051]: ILD 420 is interlayer dielectric, which is an insulator) over the doped silicon substrate; 
a gate conductor ([0051]: gate stack 422 of a transistor inherently includes a gate conductor) over the first insulator; 
a second insulator ([0051]: ILD 424 is interlayer dielectric, which is an insulator) over the gate conductor, 
a plurality of silicon nanowires ([0051]: 414, referring to Figs. 2A-2L as suggested here, nanowire 206 is silicon nanowire, thus nanowire 414 is a silicon nanowire) extending from the top surface of the doped silicon substrate through the first insulator (420), the gate conductor (422), and the second insulator (424).
Colinge does not expressly teach that a first contact extends from the gate conductor through the second insulator; 
a second contact extending from the doped silicon substrate through the first insulator, the gate conductor, and the second insulator; and 
an insulating spacer material positioned between the second contact and the gate conductor.
Lee teaches (e.g., Figs. 2A-2M) a semiconductor device comprising a gate conductor (Col. 8, Lines 48 and 50-55: #229), a first insulator (Col. 7, Lines 7-10, Lines 25-29, Col. 8, Lines 8-10: liner #215; liner with tensile stress disclosed as dielectric, see Col. 5, Lines 54-59: “the stress layer material may be formed of SiN with tensile stress 
Lee further teaches a first contact (Col. 8, Lines 50-55: #257) extending from the gate conductor through the second insulator (Col. 8, Lines: 40-45: #243); 
a second contact (253) extending from the doped silicon substrate (Col. 6, Lines 61-66: #201) through the first insulator (Col. 7, Lines 7-10, Lines 25-29, Col. 8, Lines 8-10: liner #215; liner with tensile stress disclosed as dielectric, see Col. 5, Lines 54-59:  the stress layer material may be formed of SiN with tensile stress for an NFET or compressive stress for a PFET), the gate conductor (Col. 8, Lines 48 and 50-55: #229), and the second insulator (Col. 8, Lines: 40-45: #243); and 
an insulating spacer material (Col. 8, Lines 19-21: #231) positioned between the second contact (Col. 8, Lines 50-55: #253) and the gate conductor (Col. 8, Lines 19-21: #229).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Colinge, the first contact extending from the gate conductor through the second insulator; a second contact extending from the doped silicon substrate through the first insulator, the gate conductor, and the second insulator; and an insulating spacer material positioned between the second contact and the gate conductor, as taught by Lee, for the benefit of allowing the of integration of the transistor with other devices and allow efficient operation of the integrated circuit, as all the elements are known in the art, thus achieving predictable results using known elements.

It would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions as semiconductor material and insulator layers, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Regarding claim 2: Colinge and Lee teach the claim limitation of the semiconductor device of claim 1, on which this claim depends.
Colinge does not expressly teach that the plurality of silicon nanowires extend above the second insulator.
Lee teaches (e.g., Figs. 2A-2M) a semiconductor device comprising a gate conductor (229), a first insulator (215), a second insulator (243), a doped semiconductor substrate (201) and a plurality of nanowires (Col. 7, Lines 16: #205 and 207),
Lee further teaches that the plurality of silicon nanowires (205 and 207) extend up to the second insulator (243).
Regarding claim 5: Colinge and Lee teach the claim limitation of the semiconductor device of claim 1, on which this claim depends, 
wherein the doped silicon substrate provides a source of the semiconductor device (Colinge: [0051], referring to Figs. 2A-2L as suggested here, the region 210/204 
Regarding claim 6: Colinge and Lee teach the claim limitation of the semiconductor device of claim 1, on which this claim depends, 
wherein the doped silicon substrate provides a drain of the semiconductor device (Colinge: [0051]: 412 provides a drain region).
Regarding claim 8: Colinge and Lee teach the claim limitation of the semiconductor device of claim 1, on which this claim depends, 
wherein the first insulator or the second insulator comprises an oxide of a layer (Colinge: [0051], referring to Figs. 2A-2L as suggested here, the first insulating layer is an oxide [0043]: is an oxide).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to select of oxide of a layer to be SiO.sub.2, not only because it is recognized in the art as a suitable material used for insulation purposes, which is the intended use, but the substrate and the vertical nanowire is made of silicon, this makes the Si.O.sub.2 the material of choice because the SiO.sub.2 can be deposited or simply oxidizing the silicon layer.
Regarding claim 9: Colinge and Lee teach the claim limitation of the semiconductor device of claim 1, on which this claim depends, 
wherein the gate conductor is amorphous silicon, polysilicon, or TiN (Colinge: [0051], referring to Figs. 2A-2L as suggested here, the gate conductor comprises TiN [0043]: TiN). 
Regarding claim 11: Colinge and Lee teach the claim limitation of the semiconductor device of claim 1, on which this claim depends, further comprising: 
a gate dielectric positioned between each of the plurality of silicon nanowires and the gate conductor (Colinge: [0051], referring to Figs. 2A-2L as suggested here, the vertical transistor is a gate-all- around type nanowire, see [0043]: the inherent structure of a gate-all- around type nanowire is gate dielectric positioned between each of the plurality of silicon nanowires and the gate conductor). 
Regarding claim 12: Colinge and Lee teach the claim limitation of the semiconductor device of claim 11, on which this claim depends, 
wherein the gate dielectric comprises a high-k dielectric (Colinge: [0043]).
Colinge does not expressly teach that the gate dielectric comprises Hf02. 
Lee teaches (e.g., Figs. 2A-2M) a semiconductor device comprising a gate dielectric (Col. 7, Lines 41-43 and 60-62: #227),
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to make the high-k gate dielectric of Colinge, the gate dielectric comprising HfO.sub.2, as taught by Lee, for its art recognized suitability as a gate dielectric material for the transistor.
It would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).
See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of 
Regarding claim 13: Colinge and Lee teach the claim limitation of the semiconductor device of claim 11, on which this claim depends, 
 wherein the gate dielectric is positioned between each of the plurality of silicon nanowires and the first insulator (Lee: gate dielectric 227 is positioned between each of the plurality of silicon nanowires (205 and 207) and the first insulator (215)). 
Regarding claim 14: Colinge and Lee teach the claim limitation of the semiconductor device of claim 13, on which this claim depends, 
wherein the gate dielectric is positioned between each of the plurality of silicon nanowires and the second insulator (Lee: gate dielectric 227 is positioned between each of the plurality of silicon nanowires (205 and 207) and the second insulator (243)). 
Regarding claim 15: Colinge and Lee teach the claim limitation of the semiconductor device of claim 1, on which this claim depends, further comprising: 
a plurality of third contacts, each of the plurality of third contacts arranged on a top surface of one of the plurality of silicon nanowires (Colinge: third contacts 255 arranged on a top surface of one of the plurality of silicon nanowires 205 and 207). 
Regarding claim 16: Colinge and Lee teach the claim limitation of the semiconductor device of claim 1, on which this claim depends, 
wherein the gate conductor has a top surface, and the first contact extends from the top surface of the gate conductor through the second insulator. 
Regarding claim 17: Colinge and Lee teach the claim limitation of the semiconductor device of claim 1, on which this claim depends, 
.

Claims 3, 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Colinge et al. US 20150137067 A1 in view of  Lee et al. (US 9,570,552 B1) as applied above and further in view of Zhang (US 9,385,195 B1).
Regarding claim 3: Colinge and Lee teach the claim limitation of the semiconductor device of claim 2, on which this claim depends.
Colinge as modified by Lee does not expressly teach that the device further comprises a hardmask over the second insulator, wherein the plurality of silicon nanowires extend through the hardmask.
Zhang discloses (e.g., Fig. 12) a semiconductor device comprising silicon nanowires (Fig. 4, 151p, 151 n, col. 5, line 45) extending above a second insulator (172)(henzocydohutene (BCB) col. 6, line 55), formed above gate (170)(col. 6, line 49) and first insulator (158)(col. 6, lines 6-7).
Zhang discloses forming a liner (178) over the second insulator (172), which is a hard mask in the sense of protecting the second insulator (172) from the effects of 
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Colinge as modified by Lee, the hardmask over the second insulator, wherein the plurality of silicon nanowires extend through the hardmask, as taught by Zhang, by combining the elements as claimed using known methods with no change in their respective functions and the combination would have yielded predictable results with a high expectaction of success, to one of ordinary skill in the art at the time of the invention. 
KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). "If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." Id.
Regarding claim 4: Colinge, Lee and Zhang teach the claim limitation of the semiconductor device of claim 3, on which this claim depends, further comprising: 
Colinge as modified by Lee and Zhang teaches
a plurality of third contacts over the hardmask, each of the plurality of third contacts connected with one of the plurality of silicon nanowires (Zhang, Figure 12, discloses a plurality of contacts (180)(col. 8, lines 19-21) over the hardmask, each of the plurality of contacts connected with one of the plurality of silicon nanowires, in combination with Colinge and Lee, the contacts would be third contacts.
Regarding claim 10: Colinge, Lee and Zhang teach the claim limitation of the semiconductor device of claim 4, on which this claim depends,

Colinge as modified by Lee teaches a closed range.
Applicant is reminded that a prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art or when the ranges of a claimed composition do not overlap but are close enough such that one skilled in the art would have expected them to have the same properties. In re Peterson, 65 USPQ2d 1379 (CA FC 2003).
Moreover, Zhang teaches a semiconductor comprising a gate (Col. 6, Lines 25-30), wherein a work function material 162 has a thickness of 1 nm-20 nm and a gate metal 164 having a thickness of 10 nm-200 nm (Col. 6, Lines 25-30)
Applicant is reminded that a prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art or when the ranges of a claimed composition do not overlap but are close enough such that one skilled in the art would have expected them to have the same properties. In re Peterson, 65 USPQ2d 1379 (CA FC 2003).
Therefore, It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to enable the thickness range of Colinge as modified by Lee and Zhang, and arrive at “wherein the gate conductor is approximately 25 nm to approximately 50 nm thick”, so as to match the desired electrical properties of the transistor, including desired threshold voltage. 

Claim is 7 rejected under 35 U.S.C. 103 as being unpatentable over Colinge et al. US 20150137067 A1 in view of  Lee et al. (US 9,570,552 B1) as applied above and further in view of Leobandung (US 2017/0222045 A1).
Regarding claim 7: Colinge and Lee teach the claim limitation of the semiconductor device of claim 1, on which this claim depends. 
Colinge as modified by Lee does not expressly teach that the first insulator is a buried oxide of a silicon-on-insulator wafer. 
Leobandung (e.g., Figs. 1-2) discloses a semiconductor device comprising forming a semiconductor nanowire vertical field effect transistor (Abstract) comprising forming nanowires (202) on a substrate (100), which may be a siiicon-on-insulator (SOI) substrate ([0022], [0024], "The isolation layer 120 may comprise the buried oxide (BOX) layer of a semiconductor-on-insulator (SOI) substrate"}. 
It would have- been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, to form the first insulator of Colinge as modified by Lee, as the buried oxide of a silicon-on-insulator wafer. 
It would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and semiconductor and insulator layers, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). "If a technique has been used to improve one device, and a person of ordinary skill in the art would 
Applicant is reminded that a "product claim" is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ  15 at 17 (footnote 3). 
See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Fitzgerald, 205 USPQ 594, 596 (CCPA); In re Marosi et al., 218 USPQ 289 (CAFC); and most recently, In re Thorpe et al., 227 USPQ 964 (CAFC, 1985) all of which make it  clear that it is the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that, as here, an old  or obvious product produced by a new method is not patentable as a product. See MPEP § 2144.07.
	
The following rejection holds with an adjustment based on the specification;
The doped region corresponds to the source/drain regions of vertical nanowire 560, which are doped for forming the active regions known as source/drain combining known elements and applying known methods with no change in their respective functions of the elements.
Claims 1, 5, 6, 8, 9,11,12 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Deligianni et al. (US 2011/0012085 Al) in view of Qu et al. (US 2012/0094192 A1)(Qu). 
Regarding independent claim 1: Deligiani, Figure 5P, discloses a semiconductor device comprising: 
a doped substrate ([0084]: 560; [0084]: the recitation of source/drain electrodes 520 and 520’ is synonymous of electrodes in contact with source/drain region, not labeled but doped source/drain regions are inherently present in a nanowire transistor, which includes source/drain regions being doped and making up for the active region formation), having a top surface; 
a first insulator (530)(layers 530, 530' and 530" of Fig, 5E are the same material as 230 of Fig. 2A [0088], which may be dielectric or insulator [0043]) over the doped semiconductor substrate;
a gate conductor (540)([0084], "common gate electrode”} over the first insulator (530); a second insulator (530') over the gate conductor (540); 
a plurality of semiconductor nanowires (560)([0084]) extending from the top surface of the doped silicon substrate (520) through the first insulator (530), the gate conductor (540), and the second insulator (530');
a first contact (580')([0095], "interconnect structure") extending from the gate conductor (540) through the second insulator (530’); 
a second contact (580)[0092], "interconnect structure") extending from the doped semiconductor substrate (520) through the first insulator (530), the gate conductor (540), and the second insulator (530'); and 
an insulating spacer material (550')([0091], "ring-shaped continuous gate dielectric layers") positioned between the second contact (580) and the gate conductor (540).
Deligianni does not disclose expressly that the nanowires are formed as silicon nanowires, 
Qu discloses a method of silicon electrodeposition in channels, or pores, referred to as "template-aided electrodeposition (TAE)”([0039]).

The motivation would have been to form the nanowires, taught to be semiconductor in Deligianni, from an additional family of semiconductor materials including not only germanium, but also silicon, which can allow formation of nanowires with high theoretical capacity and increased power density (Qu [0010]). Therefore, it would have been obvious to combine Qu with Deligianni to obtain the method of claim 1. 
Regarding depend claim 5, Deligiani discloses that the doped silicon substrate (560) may provide a source of the semiconductor device ([0084]: the recitation of source/drain electrodes 520 and 520’ is synonymous of electrodes in contact with  source region, not labeled but inherently present in a nanowire transistor).
Regarding depend claim 6, Deligiani discloses that the doped silicon substrate (520) may provide a drain of the semiconductor device ([0084]: the recitation of source/drain electrodes 520 and 520’ is synonymous of electrodes in contact with  drain region, not labeled but inherently present in a nanowire transistor).
Regarding depend claim 8, Deligiani discloses that the first insulator (530) or the second insulator (530‘), both of which may be formed from the same material as (230) of Fig. 2 ([0088]), comprises silicon oxide ([0043]).
Regarding depend claim 9, Deligiani discloses that the gate conductor (540), which may be formed from the same material as gate electrode (240) may be polysilicon ([0044]),
Regarding depend claim 11: Deligiani, Figure tsH, discloses a gate dielectric (550)(550')([0084], "gate dielectric tubed'} positioned between each of the plurality of silicon nanowires (560) and the gate conductor (540).
Regarding depend claim 12, Deligiani discloses that the gate dielectric (550), (550') may comprises hafnium oxide ([0091], "The gate dielectric layers 550' can be formed with the method of forming the gate dielectric layer 270", and [0051], "dielectric layer 270...is composed of ..hafnium oxide”}.
Regarding depend claim 15, Deligiani, Figure 5P, discloses a plurality of third contacts (520'), each of the plurality of third contacts arranged on a top surface of one of the plurality of silicon nanowires (560).
Regarding depend claim 16, Deligiani, Figure 5P, discloses that the gate conductor (540) has a top surface, between (540) and capping layer (542), and that the first contact (580') extends from the top surface of the gate conductor (540) through the second insulator (530'),
Regarding depend claim 17, Deligiani, Figure 5P, discloses that the second contact (580) extends from the top surface of the doped silicon substrate (520) through the first insulator (530), the gate conductor (540), and the second insulator (530'). 

Claims 2-4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Deligiani in view of Qu, and further in view of Zhang (US 9,385,195 B1). 
Regarding depend claim 2: Deligiani in view of Qu discloses the device of claim 1, as described above. 

Zhang, Figure 12, discloses a semiconductor device comprising silicon nanowires (Fig. 4, 151p, 151 rt, col. 5, line 45) extending above a second insulator (172)(henzocydohutene (BCB) col. 6, line 55), formed above gate (170)(col. 6, line 49) and first insulator (158)(col. 6, lines 6-7). Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to form the silicon nanowire (560) of Deligiani in view of Qu to extend above the second insulator (530'), as shown in Zhang. 
The motivation would have been to reduce contact resistance (col. 8, lines 21-2.4} by increasing the area of contact. Therefore, it would have been obvious to combine Deligianni in view of Qu with Zhang to obtain the device of claim 2.
As to claim 3, Zhang discloses forming a liner (178) over the second insulator (172), which is a hard mask in the sense of protecting the second insulator (172) from the effects of depositing metal fill layer (180). The plurality of silicon nanowires extend through the hardmask. 
Regarding depend claim 4, Zhang, Figure 12, discloses a plurality of contacts (180)(col. 8, lines 19-21) over the hardmask, each of the plurality of contacts connected with one of the plurality of silicon nanowires, in combination with Deligianni, the contacts would be third contacts.
Regarding depend claim 10, Zhang discloses (col. 6, lines 25-26) that the thickness of the gate conductor (164) is between 10 nm and 200 nm, which overlaps the range of approximately 25 nm to approximately 50 nm thick.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Deligiani in view of Qu, and further in view of Leobandung (US 2017/0222045 A1). 
Deligianni in view of Qu discloses the device of claim 1, as described above. Deligianni in view of Qu does not disclose expressly that the first insulator is a burled oxide of a silicon-on-insulator wafer.
Leobandung, Figures 1-2, discloses forming a semiconductor nanowire vertical field effect transistor (Abstract) comprising forming nanowires (202) on a substrate (100), which may be a siiicon-on-insulator (SOI) substrate ([0022], [0024], "The isolation layer 120 may comprise the buried oxide (BOX) layer of a semiconductor-on-insulator (SOI) substrate"}. Before the effective filing date of the- claimed invention, it would have been obvious for one of ordinary skill in the art to form the first insulator of Deligianni as the buried oxide of a silicon-on-insulator wafer. 
It would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and semiconductor and insulator layers, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). "If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." Id. Therefore, it would .

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Deligiani in view of Qu, and further in view of Cantoro et al. (US 2017/0345927 A1)(Cantoro). 
Regarding depend claim 13, Deligiani in view of Qu discloses the device of claim 11, as described above. Deligiani in view of Qu does not disclose expressly that the gate dielectric is positioned between each of the plurality of silicon nanowires and the first insulator. 
Cantoro, Figure 4, discloses ([0060]) a vertical semiconductor nanowire (120)([0025j) and gate dielectric layer (234) formed through a first insulator (142), a gate conductor (150) and a second insulator (152), and where the gate dielectric is positioned between the silicon nanowire (126) and the first insulator (142). Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to form the gate dielectric layer (550) of Deligiani to be positioned between the nanowire (560) and the first insulator (530). The motivation would have been to serve as a barrier layer the gate electrode and the nanowire, thus avoiding undesirable reactions. (Cantoro [0062]). Therefore, it would have been obvious to combine Cantoro with Deligiani in view of Qu to obtain the device of claim 13. 
As to claim 14, Cantoro discloses that the gate dielectric (234) is positioned between each of the plurality of silicon nanowires (at 126D) and the second insulator (152),

Response to Arguments
Applicant’s arguments, see Pages 1-2, filed 10/28/2020, with respect to the rejection(s) of claim(s) 1-17 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of new interpretation and newly found art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERVE-LOUIS Y ASSOUMAN whose telephone number is (571)272-2606.  The examiner can normally be reached on M-F: 08:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/HERVE-LOUIS Y ASSOUMAN/Examiner, Art Unit 2826